United States Court of Appeals
                              For the Eighth Circuit
                          ___________________________

                                  No. 19-3438
                          ___________________________

                                      Cadero King

                         lllllllllllllllllllllPlaintiff - Appellant

                                            v.

          Andrew Saul, Commissioner of Social Security Administration

                        lllllllllllllllllllllDefendant - Appellee
                                       ____________

                     Appeal from United States District Court
                       for the District of Nebraska - Omaha
                                   ____________

                               Submitted: June 9, 2020
                                Filed: June 12, 2020
                                   [Unpublished]
                                   ____________

Before ERICKSON, WOLLMAN, and STRAS, Circuit Judges.
                        ____________

PER CURIAM.

      Cadero King appeals the district court’s1 order affirming the denial of disability
insurance benefits and supplemental security income. Upon de novo review, we find

      1
       The Honorable John M. Gerrard, Chief Judge, United States District Court for
the District of Nebraska.
no basis, and King offers none, for reversal. See Nash v. Comm’r Soc. Sec. Admin.,
907 F.3d 1086, 1089 (8th Cir. 2018) (de novo review of district court’s judgment;
upholding Commissioner’s decision if it is supported by substantial evidence on
record as whole). The judgment is affirmed. See 8th Cir. R. 47B.2
                       ______________________________




      2
       We agree with the district court that King’s filings reflect his
misunderstanding of what is required for him to prove that he is disabled and entitled
to benefits. Thus, like the district court, we suggest that King would be well advised
to seek out an experienced representative to assist him if he intends to reapply for
benefits.

                                         -2-